                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:19-cv-00439-FDW

MICHAEL HARRIS,                     )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                          ORDER
                                    )
                                    )
FNU DENNING, et al.,                )
                                    )
            Defendants.             )
___________________________________ )

          THIS MATTER is before the Court on its own motion on review of the docket in this

matter.

          On September 5, 2019, pro se Plaintiff Michael Harris (“Plaintiff”) filed a Complaint with

this Court. [Doc. 1]. Plaintiff is an inmate of the State of North Carolina currently incarcerated at

Maury Correctional Institution in Maury, North Carolina. Plaintiff filed his Complaint without

paying the $400.00 filing fee and without filing an application to proceed without prepayment of

fees. On September 9, 2019, the Clerk of Court sent Plaintiff a deficiency notice advising Plaintiff

that he must file an application to proceed without prepayment of fees or pay the filing fee within

21 days. [Doc. 2]. The Clerk enclosed a copy of the application and advised the Plaintiff that his

failure to comply may result in the dismissal of this action without prejudice for failure to

prosecute. [Id.].

          At this time, Plaintiff has failed to file the application to proceed without prepayment of

fees or pay the filing fee. As such, the Court will dismiss Plaintiff’s Complaint without prejudice

to refile a complaint if he so chooses. From a brief review of Plaintiff’s Complaint, it appears
Plaintiff purports to make several unrelated claims against ten different Defendants. Should

Plaintiff file another complaint, complete with the filing fee or an application to proceed without

prepayment of fees, he is placed on notice that he may not bring unrelated claims against unrelated

parties in a single action. See FED. R. CIV. P. 18(a), 20(a)(2); George v. Smith, 507 F.3d 605, 607

(7th Cir. 2007) (noting that “[u]nrelated claims against different defendants belong in different

suits,” so as to prevent prisoners from dodging the fee payment or three-strikes provisions in the

Prison Litigation Reform Act). Plaintiff may only bring a claim against multiple defendants as

long as (1) the claim arises out of the same transaction or occurrence, or series of transactions and

occurrences; and (2) there are common questions of law or fact. FED. R. CIV. P. 20(a)(2). See e.g.,

Thomas v. Davey, No. 1:16cv925, 2017 WL 2691824, at *2 (E.D. Cal. June 22, 2017) (“Plaintiff

may not pursue allegations against multiple parties involving multiple claims in this action. For

example, Plaintiff may not pursue claims of retaliation involving one set of defendants while

simultaneously pursuing claims for deliberate indifference to serious medical needs against

another set of defendants. These differing claims do not arise out of the same transaction or

occurrence and do not share common questions of law or fact.”).

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff’s Complaint [Doc. 1] is dismissed without prejudice for failure to

               prosecute.

       2.      The Clerk is instructed to terminate this action.


                                                  Signed: February 3, 2020




                                                 2
